Application for an injunction submitted to Justice ALITO and by him referred to the Court granted pending disposition of applicant's petition for writ of certiorari. Respondents are enjoined from enforcing the Arkansas Department of Correction's grooming policy to the extent that it prohibits applicant from growing a one-half-inch beard in accordance with his religious beliefs. If the Court denies the petition for writ of certiorari, this order shall terminate automatically. If the Court grants the petition for writ of certiorari, this order shall terminate when the Court enters its judgment.